DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Van Antwerp et al (US 20030031699), cited in the previous Office Action in view of McCall et al (US 20170173872), necessitated by Amendment. 

Van Antwerp teaches an implantable medical device comprising a polymer coating composition formed from a diisocyanate and a hydrophilic diamine at 50:50 ratio and a bioactive agent (see claim 1). Diisocyanates are represented by 1,6-hexamethylene diisocyanate (HDI) or isophorone diisocyanate (IPDI) (see 0029).
Van Antwerp  teaches that hydrophilic diamine is represented by such  diaminopoly(oxyalkylene) as Jeffamine 230, Jeffamine 600, Jeffamine 900 and Jeffamine 2000, where the numbers 230, 600, 900 and 2000 define molecular weight of diaminopoly(oxyalkylene),(see 0031, meeting the limitations of claim 3).

However, the reference teaches that poly(alkylene)glycol can be represented by poly(ethylene)glycol (i.e. (B+C=0), where terminal hydroxyl groups have been replaced by reactive amine groups (see 0031).
Van Antwerp   does not teach the Jeffamines above in the Examples.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990), see also MPEP 2131.02.
Therefore, it would have been obvious to a person of ordinary skills in the art to use diamino poly(oxyethylenes) in Van Antwerp's composition, since this component clearly named in the reference.
Regarding claims 1,  4-5 and 7-8, Van Antwerp teaches 0.001 to 20% of bioactive agent (i.e. enzyme) (see 0083) and a surfactant (see 0084).
Regarding claim 6, Van Antwerp discloses 1-99% of water-soluble polymers and copolymers of 5,5-bis (hydroxymethyl) l,3-dioxan-2-one (see 0077).

Although Van Antwerp discloses three-dimensional object, the reference is silent regarding newly claimed  “at least one voxel”. Such term relates to a 3D printing technology.

McCall teaches such implantable medical devices such as stents, drug delivery depots, etc. (see 0239), obtained by 3D printing technique (see 0246) from a polymeric polyurea containing mold (see 0251).

  

The advantage of 3D printing includes an ability to form a wide variety of complex three-dimensional (3D) objects, which allows to produce an implantable device for virtually any application (see 0246).

Therefore, it would have been obvious to a person of ordinary skill sin the art to use 3D printing technique for production of medical devices, since it allows obtaining an implant for virtually any application.

Response to Arguments
2.  Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765